Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 1 of 18 ———*

UNITED STATES DISTRICT COURT ORIGINAL

 

SOUTHERN DISRICT OF NEW YORK Ee
~-2- eee ee LL x | USDC SDNY
Docu MENT
UNITED STATES OF AMERICA e ECTRONICALLY FILED |
- Vv. 7 : || DOC #: nara
: pat: FILED: _A AUG. o4 ni
He

RANDY TORRES,
a/k/a “Rico,”

WALSTON OWEN, : INDICTMENT
a/k/a “Purpose,”
a/k/a “Purp,” : S8 16 Cr. 809 (VM)

CHARLES VENTURA,
a/k/a “Gutta,”
EMIL MATUTE,
a/k/a “Silly,”
Defendants.

ee ee x

COUNT ONE
(Racketeering Conspiracy)

The Grand Jury charges:
The Enterprise

1. At all times relevant to this Indictment, RANDY
TORRES, a/k/a “Rico,” WALSTON OWEN, a/k/a “Purpose,” a/k/a
“Purp,” CHARLES VENTURA, a/k/a “Gutta,” and EMIL MATUTE, a/k/a
“Silly,” the defendants, and others known and unknown, were
members and associates of the Rollin’ 30s Crips (the ‘Rollin’
30s” or the “Enterprise”), a criminal organization whose members
and associates engaged in, among other activities, murder,

attempted murder, conspiracy to commit murder, acts involving
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 2 of 18 Se we emt

robbery, narcotics trafficking, and conspiracy to commit
narcotics trafficking.

2. The Rollin’ 30s was a set of the national Crips street
gang. The Rollin’ 30s operated, among other locations, in and
around Hughes Avenue and East Tremont Avenue in the Bronx, New
York, and Stratford Avenue and 172nd Street in the Bronx, New
York.

3. The Rollin’ 30s, including its leadership, its
membership, and its associates, constituted an “enterprise,” as
defined by Title 18, United States Code, Section 1961(4), that
is, a group of individuals associated in fact, although not a
legal entity. The Enterprise constituted an ongoing
organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Enterprise.

At all times relevant to this Indictment, the Enterprise has
engaged in, and its activities affected, interstate and foreign
commerce. The defendants participated in the operation and
management of the Enterprise and participated in unlawful and
other activity in furtherance of the conduct of the Enterprise’s
affairs.

A, From at least in or about 2009 up to and including in
or about 2017, members and associates of the Rollin’ 30s were
engaged in a series of violent disputes with rival street gangs

or crews, including rival Crip factions (generally, the
2

 
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 3 of 18 Fw

“Opposing Crews”). During these disputes, members and
associates of the Rollin’ 30s committed multiple shootings and
assaults against members and associates of the Opposing Crews.

5. Certain members and associates of the Rollin’ 30s
committed and agreed, attempted, and threatened to commit acts
of violence to protect and expand the territory of the
Enterprise and to protect fellow members and associates of the
Enterprise. These acts of violence included murder, attempted
murder, robberies, and assaults intended either to protect the
Fnterprise’s territory, retaliate against members of Opposing
Crews who had encroached on the territory controlled by the
Enterprise, or to otherwise promote the standing and reputation
of the Rollin’ 30s amongst rival gangs.

6. Certain members and associates of the Rollin’ 30s also
sold narcotics primarily in and around areas in the Bronx, New
York controlled by the Rollin’ 30s. The Rollin’ 30s controlled
narcotics sales within these areas by prohibiting and preventing
non-members, outsiders, and rival narcotics dealers from
distributing narcotics in the area controlled by the Enterprise.

Purposes of the Enterprise
7. The purposes of the Enterprise included the following:
a. Preserving and protecting the power, territory,
and profits of the Enterprise through murder, attempted murder,

and other acts of violence, and threats of violence.
3

 
ihe

Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 4 of 18

b. Promoting and enhancing the Enterprise and the
activities of its members and associates.

c. Keeping victims and potential victims in fear of
the Enterprise and its members and associates through acts and
threats of violence.

d. Providing assistance to members and associates
who committed crimes for and on behalf of the Enterprise.

e. Enriching the members and associates of the
Enterprise through, among other things, robbery, and the
distribution and sale of narcotics, including crack cocaine,
heroin, and marijuana.

f. Protecting the Enterprise and its members and
associates from detection and prosecution by law enforcement
authorities through acts of intimidation and violence against
potential witnesses to crimes committed by members of the

Enterprise.

 

Means and Methods of the Enterprise
8. Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of the Enterprise were the following:
a. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts

of violence, including murder, to protect and expand the
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 5 of 18

Enterprise’s criminal operations, and in connection with the
rivalries with members of the Opposing Crews.

b. Members and associates of the Enterprise used
threats of violence and physical violence against other members
and associates to enforce and maintain discipline within the
Enterprise.

Cc. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including murder and attempted murder, against
members of the Opposing Crews and other individuals adverse to
the Enterprise.

d. Members and associates of the Enterprise promoted
and celebrated the criminal conduct of the Enterprise, namely
narcotics distribution, acts involving violence, and firearm
usage, in music and on social media websites such as YouTube,
Instagram, and Facebook.

e. Members and associates of the Enterprise
obtained, possessed, and used firearms.

f. Members and associates of the Enterprise
distributed controlled substances, including crack cocaine,
heroin, and marijuana.

The Racketeering Conspiracy

 

9. From at least in or about 2009, up to and including in

or about 2017, in the Southern District of New York and
5

.
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 6 of 18

elsewhere, RANDY TORRES, a/k/a “Rico,” WALSTON OWEN, a/k/a
“Purpose,” a/k/a “Purp,” CHARLES VENTURA, a/k/a “Gutta,” and
EMiL MATUTE, a/k/a “Silly,” and others known and unknown, being
persons employed by and associated with the Enterprise described
in Paragraphs One through Eight of this Indictment, to wit, the
Rollin’ 30s, knowingly combined, conspired, confederated, and
agreed together and with each other to violate the racketeering
laws of the United States, to wit, Section 1962(c) of Title 18,
United States Code, that is, to conduct and participate,
directly and indirectly, in the conduct of the affairs of the
Rollin’ 30s, which was engaged in, and the activities of which
affected, interstate and foreign commerce, through a pattern of
racketeering activity consisting of:
a. multiple acts involving murder, chargeable under
the following provisions of state law:
i. New York Penal Law, Sections 20.00, 105.15,
110.00, 125.25 and 125.27;
b. multiple acts involving robbery, chargeable under
the following provisions of state law:
i. New York Penal Law, Sections 20.00, 105.10,
110.00, 160.05, 160.10, and 160.15;
Cc. multiple offenses involving the distribution of
controlled substances, including crack cocaine, heroin and

marijuana, in violation of laws of the United States, namely

6
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 7 of 18

Title 21, United States Code, Sections 812, 841(a)(1),
841 (b) (1) (A), 841(b) (1) (D), and 846, and Title 18, United States
Code, Section 2.

10. %It was a part of the conspiracy that each defendant
agreed that a conspirator would commit at least two acts of
racketeering activity in the conduct of the affairs of the
Enterprise.

NOTICE OF SPECIAL SENTENCING FACTORS

 

ll. On or about March 26, 2015, in the Southern District
of New York, WALSTON OWEN, a/k/a “Purpose,” a/k/a “Purp,” the
defendant, and others known and unknown, intentionally and
knowingly murdered and aided and abetted the murder of Victor
Chafla in the vicinity of 1250 Morrison Avenue in the Bronx, New
York, in violation of New York Penal Law, Sections 20.00 and
125.25, in that OWEN, with the intent to cause the death of a
member of an Opposing Crew, did cause the death of Victor
Chafla, and under circumstances evincing a depraved indifference
to human life, did recklessly engage in conduct which created a
grave risk of death to another person, and thereby caused the
death of Chafla, and did aid and abet the same, to wit, OWEN
aided and abetted other members and associates of the Rollin’
30s who shot at a member of an Opposing Crew and thereby killed

Victor Chafla, an innocent bystander.
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 8 of 18

12. On or about September 19, 2015, in the Southern
District of New York, RANDY TORRES, a/k/a “Rico,” and others
known and unknown, intentionally and knowingly murdered and
aided and abetted the murder of Nestor Suazo, a/k/a “Smaccs,” in
the vicinity of Hughes Avenue and East Tremont Avenue in the
Bronx, New York, in violation of New York Penal Law, Sections
20.00 and 125.25, in that TORRES, with the intent to cause the
death of a member of a rival Crip faction, did cause the death
of Suazo, and under circumstances evincing a depraved
indifference to human life, did recklessly engage in conduct
which created a grave risk of death to another person, and
thereby caused the death of Suazo, and did aid and abet the
same, to wit, TORRES aided and abetted other members and
associates of the Rollin’ 30s who shot and killed Suazo, a
member of a rival Crip faction.

(Title 18, United States Code, Section 1962 (d).)

COUNT TWO
(Assault and Attempted Murder in Aid of Racketeering)

The Grand Jury further charges:

13. At all times relevant to this Indictment, the Rollin’
30s, as described in paragraphs 1 through 8 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership, its

membership, and its associates, constituted an enterprise, as
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 9 of 18

that term is defined in Title 18, United States Code, Section
1959(b) (2), that is, an association in fact of individuals
engaged in, and the activities of which affected, interstate and
foreign commerce. The Enterprise constituted an ongoing
organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Enterprise.

14. At all times relevant to this Indictment, the Rollin’
30s, through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959{(b) (1), namely acts involving
murder and robbery, in violation of New York Penal Law, and
offenses involving narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

15. On or about May 14, 2015, in the Southern District of
New York, WALSTON OWEN, a/k/a “Purpose,” a/k/a “Purp,” the
defendant, and other Rollin’ 30s members and associates, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
the Rollin’ 30s, and for the purpose of gaining entrance to and
maintaining and increasing position in the Rollin’ 30s, an
enterprise engaged in racketeering activity, as described above,
knowingly assaulted individuals with a dangerous weapon;
attempted to murder individuals; and aided and abetted the same,

to wit, OWEN shot at an Opposing Crew member and injured two
9
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 10 of 18

innocent bystanders, and aided and abetted the same, in the
vicinity of Davidson Avenue in the Bronx, New York, in violation
of New York Penal Law, Sections 120.05, 125.25, 110.00, and
20.00.

(Title 18, United States Code,
Sections 1959(a) (3), 1959(a) (5), and 2.)

COUNT THREE
(Firearm Offense)

The Grand Jury further charges:

16. On or about May 14, 2015, in the Southern District of
New York, WALSTON OWEN, a/k/a “Purpose,” a/k/a “Purp,” the
defendant, during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States,
namely, the assault and attempted murder in aid of racketeering
charged in Count Two of this Indictment, knowingly did use and
carry a firearm, and, in furtherance of such crime, did possess
a firearm, and did aid and abet the use, carrying, and
possession of a firearm, which was brandished and discharged.

(Titie 18, United States Code,
Sections 924(c) (1) (A) (i), (ii), (iii), and 2.)

COUNT FOUR
(Assault in Aid of Racketeering)

The Grand Jury further charges:
17. At all times relevant to this Indictment, the Rollin’
30s, as described in paragraphs 1 through 8 of Count One of this

Indictment, which are repeated and incorporated by reference as
10
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 11 of 18

though fully set forth herein, including its leadership, its
membership, and its associates, constituted an enterprise, as
that term is defined in Title 18, United States Code, Section
1959(b) (2), that is, an association in fact of individuals
engaged in, and the activities of which affected, interstate and
foreign commerce. The Enterprise constituted an ongoing
organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Enterprise.

18. At all times relevant to this Indictment, the Rollin’
30s, through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959(b) (1), namely acts involving
murder and robbery, in violation of New York Penal Law, and
offenses involving narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

19. On or about June 9, 2015, in the Southern District of
New York, WALSTON OWEN, a/k/a “Purpose,” a/k/a “Purp,” the
defendant, and other Rollin’ 30s members and associates, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
the Rollin’ 30s, and for the purpose of gaining entrance to and
maintaining and increasing position in the Rollin’ 30s, an
enterprise engaged in racketeering activity, as described above,

knowingly committed assault resulting in serious bodily injury,
11
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 12 of 18

and aided and abetted the same, to wit, OWEN and other members
and associates of the Rollin’30s committed an assault of an
Opposing Crew member, which resulted in the victim being beaten
and slashed in the face, in the vicinity of 1579 Westchester
Avenue in the Bronx, New York, in violation of New York Penal
Law, Sections 120.00, 120.05, 110.00, and 20.00.

(Title 18, United States Code, Sections 1959(a})(3) and 2.)

COUNT FIVE
(Assault and Attempted Murder in Aid of Racketeering)

The Grand Jury further charges:

20. At all times relevant to this Indictment, the Rollin’
30s, as described in paragraphs 1 through 8 of Count One of this
Indictment, which are repeated and incorporated by reference as

\
though fully set forth herein, including its leadership, its
membership, and its associates, constituted an enterprise, as
that term is defined in Title 18, United States Code, Section
1959(b) (2), that is, an association in fact of individuals
engaged in, and the activities of which affected, interstate and
foreign commerce. The Enterprise constituted an ongoing
Organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Enterprise.

21. At all times relevant to this Indictment, the Rollin’
30s, through its members and associates, engaged in racketeering

activity, as that term is defined in Title 18, United States

12
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 13 of 18

Code, Sections 1961(1) and 1959(b) (1), namely acts involving
murder and robbery, in violation of New York Penal Law, and
offenses involving narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

22. On or about September 6, 2017, in the Southern
| District of New York, CHARLES VENTURA, a/k/a “Gutta,” the
defendant, and other Rollin’ 30s members and associates, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
the Rollin’ 30s, and for the purpose of gaining entrance to and
maintaining and increasing position in the Rollin’ 30s, an
enterprise engaged in racketeering activity, as described above,
knowingly assaulted individuals with a dangerous weapon;
attempted to murder individuals; and aided and abetted the same,
to wit, VENTURA went to the territory of an Opposing Crew and
shot and injured an individual, in violation of New York Penal
Law, Sections 120.05, 125.25, 110.00, and 20.00.

(Title 18, United States Code,
Sections 1959(a) (3), 1959(a) (5), and 2.)

COUNT SIX
(Firearm Offense)

The Grand Jury further charges:
23. On or about September 6, 2017, in the Southern
District of New York, CHARLES VENTURA, a/k/a “Gutta,” the

defendant, during and in relation to a crime of violence for
13
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 14 of 18

which he may be prosecuted in a court of the United States,
namely, the assault and attempted murder in aid of racketeering
charged in Count Five of this Indictment, knowingly did use and
carry a firearm, and, in furtherance of such crime, did possess
a firearm, and did aid and abet the use, carrying, and
possession of a firearm, which was brandished and discharged.

(Title 18, United States Code,
Sections 924(c) (1) (A) (i), (ii), (iii), and 2.)

COUNT SEVEN
(Felon in Possession of Ammunition)

The Grand Jury further charges:

24. On or about September 6, 2017, in the Southern
District of New York, CHARLES VENTURA, a/k/a “Gutta,” the
defendant, knowing that he had previously been convicted of a
crime punishable by a term of imprisonment for a term exceeding
one year, knowingly possessed ammunition, to wit, a Federal .45

Auto cartridge, and the ammunition was in and affecting

 

commerce.
(Title 18, United States Code, Section 922(g)(1).)
FORFEITURE ALLEGATION AS TO COUNT ONE
25. The allegations contained in Count One of this

Indictment are hereby repeated, realleged, and incorporated by
reference herein as though fully set forth at length for the
purpose of alleging forfeiture pursuant to the provisions of

Title 18, United States Code, Section 1963. Pursuant to Rule
14
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 15 of 18

32.2 of the Federal Rules of Criminal Procedure, notice is
hereby given to RANDY TORRES, a/k/a “Rico,” WALSTON OWEN, a/k/a
“Purpose,” a/k/a “Purp,” CHARLES VENTURA, a/k/a “Gutta,” and
EMIL MATUTE, a/k/a “Silly,” that the United States will seek
forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 1963 in the event of any of these
defendants’ conviction under Count One of this Indictment.

26. RANDY TORRES, a/k/a “Rico,” WALSTON OWEN, a/k/a
“Purpose,” a/k/a “Purp,” CHARLES VENTURA, a/k/a “Gutta,” and
EMIL MATUTE, a/k/a “Silly,”:

a. have acquired and maintained interests in
violation of Title 18, United States Code, Section 1962, which
interests are subject to forfeiture to the United States
pursuant to Title 18, United States Code, Section 1963(a) (1);

b. have an interest in, security of, claim against,
and property and contractual rights which afford a source of
influence over, the Enterprise named and described herein which
the above-named defendants established, operated, controlled,
conducted, and participated in the conduct of, in violation of
Title 18, United States Code, Section 1962, which interests,
securities, claims, and rights are subject to forfeiture to the
United States pursuant to Title 18, United States Code, Section

1963 (a) (2); and/or

15
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 16 of 18

Cc. have property constituting and derived from
proceeds obtained, directly and indirectly, from the aforesaid
racketeering activity, in violation of Title 18, United States
Code, Section 1962, which property is subject to forfeiture to
the United States pursuant to Title 18, United States Code,
Section 1963(a) (3).

27. The interests of the above-named defendants subject to
forfeiture to the United States pursuant to Title 18, United
States Code, Section 1963(a) include the amount of gross
proceeds received by the defendants derived from racketeering
activities as alleged in Count One of this Indictment.

Substitute Assets Provision

 

28. If any of the property described above as subject to
forfeiture, as a result of any act or omission of the above-
named defendants:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
16
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 17 of 18

it is the intent of the United States, pursuant to 18 U.S.C.

§ 1963(m), and 28 U.S.C. § 2461, to seek forfeiture of any other

property of the above-named defendants up to the value of the

forfeitable property.

(Title 18, United States Code, Section 1963.)

GX id: a
GEOFFREY #9. BERMAN

Fgreperson
United States Attorney

17
Case 1:16-cr-00809-VM Document 303 Filed 08/01/19 Page 18 of 18

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

RANDY TORRES, a/k/a “Rico,”
WALSTON OWEN, a/k/a “Purpose,” a/k/a “Purp,”
CHARLES VENTURA, a/k/a “Gutta,” and
EMIL MATUTE,; a/k/a “Silly,”

Defendants.

TRUE BILL

S8 16 Cr. 809 (VM)

(Title 18, United States Code, 922(g); 924(c); 1959(a); 1962(d);

and 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

reperson.

A ORS,

x \, \aer4 Tad ichyrent Sled, a

 

 

Steppes io Soap) U SHS
aSsr CSE vo fe S

5 Wa
